Name: 80/986/EEC: Council Decision of 20 October 1980 appointing two alternate members of the Advisory Committee on Safety, Hygiene and Health Protection at Work
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-10-28

 Avis juridique important|31980D098680/986/EEC: Council Decision of 20 October 1980 appointing two alternate members of the Advisory Committee on Safety, Hygiene and Health Protection at Work Official Journal L 283 , 28/10/1980 P. 0022****( 1 ) OJ NO L 185 , 9 . 7 . 1974 , P . 15 . COUNCIL DECISION OF 20 OCTOBER 1980 APPOINTING TWO ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK ( 80/986/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 27 JUNE 1974 ON THE SETTING UP OF AN ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK ( 1 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 23 NOVEMBER 1978 APPOINTING THE FULL MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK FOR THE PERIOD ENDING ON 22 NOVEMBER 1981 , WHEREAS TWO ALTERNATE MEMBERS ' SEATS IN THE EMPLOYERS ' REPRESENTATIVES CATEGORY OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK HAVE FALLEN VACANT FOLLOWING THE RESIGNATION OF MR PETRIE AND MR DEWSBURY , NOTIFIED TO THE COUNCIL ON 1 OCTOBER 1980 ; HAVING REGARD TO THE CANDIDATES PROPOSED ON 1 OCTOBER 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MISS A . MACKIE AND MR R . F . EBERLIE ARE HEREBY APPOINTED ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK IN PLACE OF MR PETRIE AND MR DEWSBURY FOR THE REMAINDER OF THEIR TERM OF OFFICE , WHICH RUNS UNTIL 22 NOVEMBER 1981 . DONE AT LUXEMBOURG , 20 OCTOBER 1980 . FOR THE COUNCIL THE PRESIDENT J . SANTER